Title: To Thomas Jefferson from Anonymous, 31 December 1805
From: Anonymous
To: Jefferson, Thomas


                        
                            
                        
                        Abstract of Monies expended on Account of the President’s House 
                  during the Year 1805 per Report No. 18260
                  
                     
                        
                           
                               To whom paid, & for what purpose
                           N. of Check
                           Dolls. 
                           Cts
                        
                        
                           Samuel Beall
                           for repairing a Bell
                           1
                           2
                             
                               "  
                        
                        
                           Roll Plumbers
                             
                               " plumbers Work during november 1804
                           2
                           118
                           74
                        
                        
                           Benjamin King
                             
                               " laying & Repairing Gutters
                           3
                           122
                           75
                        
                        
                           Roll Carpenters
                             
                               " Carpenters Work during Novr. & Decr. 1804
                           4
                           314
                            
                               "
                        
                        
                           
                               ditto
                             
                               "   ditto   ditto January 1805
                           5
                           153
                           57
                        
                        
                           Peter Lenox
                             
                               " hire of a Labouring man 48 days & of horse Cart & driver 6 days
                           6
                           45
                           
                        
                        
                           Henry Ingle
                             
                               " hard ware & Mahogany
                           7
                           67
                           92
                        
                        
                           
                               ditto
                             
                               "    ditto
                           8
                           20
                             
                               " 
                        
                        
                           Robert Clarke
                             
                               " assisting Nichs. Weinick to point the roof
                           9
                           9
                           75
                        
                        
                           John Maffit
                             
                               " Hard ware
                           10
                           56
                           82
                        
                        
                           
                               Ditto
                             
                               "  ditto
                           11
                           4
                           83
                        
                        
                           James C. King
                             
                               "  plank
                           12
                           120
                           26
                        
                        
                           James Martin
                             
                               " Smith work
                           13
                           21
                           96
                        
                        
                           
                               Ditto
                             
                               "  ditto
                           14
                           1
                           60
                        
                        
                           Alexander Cochrane
                             
                               " Nails, brads & Candles
                           15
                           40
                           24
                        
                        
                           Peter Lenox
                             
                               " the hire of a Labouring man & of horse Cart & driver
                           16
                           21
                           75
                        
                        
                           Roll Carpenters
                             
                               " Carpenters work during Feby 1805
                           17
                           122
                           58
                        
                        
                           John Ott
                             
                               " white lead and linseed Oil
                           18
                           110
                           23
                        
                        
                           Roll workman on Iron roof during November 1804
                           19
                           90
                           25
                        
                        
                           Nicholas Weinick
                           for Cartage of Materials for the roof
                           20
                           3
                           62
                        
                        
                           John Elwood
                             
                               " freight of Iron for the roof
                           21
                           23
                           64
                        
                        
                           Roll Carpenters
                             
                               " Carpenters work during March 1805
                           22
                           154
                             
                               " 
                        
                        
                           Robert Tilley
                             
                               " Nails, brads & Glue
                           23
                           7
                           69
                        
                        
                           Roll Labourers
                             
                               " labourers work during March 1805
                           24
                           6
                           25
                        
                        
                           James C. King
                             
                               " plank & hauling ditto
                           25
                           30
                           75
                        
                        
                           Peter Howard
                             
                               " digging & Carting away earth from the Ice House
                           26
                           14
                           69
                        
                        
                           William S. Gantt
                             
                               " 67,583 bricks a $7.50 ⅌ 100 for the arch in the Presdt square
                           27
                           506
                           88
                        
                        
                           Michael Cleary
                             
                               " 150 Barrels R. Island lime @ $3.40
                           28
                           510
                             
                               " 
                        
                        
                           George King & Co.
                             
                               " Warfage for 150 Tierces Lime a $3
                           29
                           4
                           50
                        
                        
                           Roll Labourers
                             
                               " Work during the Month of May 1805
                           30
                           2
                           25
                        
                        
                           James Webb
                             
                               " a Mahogany dumb waiter
                           31
                           130
                             
                               " 
                        
                        
                           James C. King
                             
                               " plank, Scantling & haulling do.
                           32
                           118
                           38
                        
                        
                           Griffith Coombe
                           for plank, scantling, laths & hauling
                           33
                           97
                           90
                        
                        
                           Henry Foxall
                             
                               " 1 Wheel & pinion, weight 106 ℔ a 6d.
                           34
                           7
                           
                               7
                        
                        
                           Andrew Reinhart
                             
                               " repairing pump boxes
                           35
                           1
                           50
                        
                        
                           Wiseman Keadle
                             
                               " 1½ days Cartage of Rope & Slate
                           36
                           2
                           25
                        
                        
                           Rufus Elliot
                             
                               " 220 perches Walling stone a $1.12½
                             37 
                           247
                           50
                        
                        
                           Roll Carpenters
                             
                               " work during May 1805
                           38
                           162
                           47
                        
                        
                           Thomas Clarke
                             
                               " a bucket
                           39
                           
                           60
                        
                        
                           Edgar Patterson
                             
                               "  2 quires papers & 25 quills
                           40
                           1
                           50
                        
                        
                           Sundries
                             
                               " hauling materials During may 1805
                           41
                           27
                           20
                        
                        
                           Benjamin King
                             
                               " work done at the nay yard for the Presdt. House
                           42
                           67
                           20
                        
                        
                           Alexander Cochrane
                             
                               " Nails, brads & Glue
                           43
                           22
                           27
                        
                        
                           Robert Sutton
                             
                               " hauling 100 perches of Stone a 40. Cts
                           44
                           40
                           
                        
                        
                           Benjamin King
                             
                               " Materials & labour for 1 Gin
                           45
                           85
                           49
                        
                        
                           John Philips
                             
                               " digging & carting away earth of a Cellar
                           46
                           235
                           69
                        
                        
                           William Foxton
                             
                               " lathing and plastering 1 Ceiling & for repairg. Cornices &c
                           47
                           75
                           11
                        
                        
                           Benjamin King
                             
                               " 1 Windup Kitchen Grate 632 ℔ a 40 Cts
                           48
                           126
                           40
                        
                        
                           
                               Ditto
                             
                               " Iron, files, Copper, Gold leaf, [Copral] varnish &c
                           49
                           39
                           26
                        
                        
                           
                               Ditto
                             
                               " bar Iron, files & 1½ Yards Jeans
                           50
                           34
                           21
                        
                        
                           Robert Sutton
                             
                               " hauling 200 perches Stone a 40 Cts
                           51
                           80
                             
                               " 
                        
                        
                           Rufus Elliot
                             
                               " 264 perches of Stone a $ 1.12½
                           52
                           297
                             
                               " 
                        
                        
                           Roll Masons
                             
                               " Small jobs, during June 1805
                           53
                           5
                             
                               " 
                        
                        
                           Roll Carpenters
                             
                               " Work during June 1805
                           54
                           218
                           99
                        
                        
                           Robert Tilley
                             
                               " Nails 
                           55
                           20
                           55
                        
                        
                           Roll Labourers & Carters for work during June 1805 & 615 ℔s sand
                           56
                           133
                           12
                        
                        
                           Robert Casey
                           for painting Gilding & ornamentg a dial plate &c
                           57
                           8
                             
                               " 
                        
                        
                           John McClelland
                             
                               " 8000 hard bricks a $7.50
                           58
                           60
                             
                               " 
                        
                        
                           Andrew Reinhart
                             
                               " repairing a pump
                           59
                           6
                           75
                        
                        
                           Robert Sutton
                             
                               "  hauling 200 perches of Stone a 40 Cts.
                           60
                           80
                             
                               " 
                        
                        
                           Michael Shafner
                             
                               " digging & walling a dry well
                           61
                           11
                           70
                        
                        
                           Timothy Caldwell
                             
                               " 9333 hard bricks $7.50. Cartage of 1200 
                           
                           62
                           69
                           39
                        
                        
                           Robert Clarke
                             
                               " painting $349.23. deduct $37.84 for Oil &c furnishd
                           63
                           311
                           29
                        
                        
                           James C. King
                             
                               " plank, scantling lathe
                           64
                           105
                           54
                        
                        
                           Patrick Deary
                             
                               " Whitewashing & repairing the Ceiling of 1 room
                           65
                           4
                             
                               " 
                        
                        
                           Roll Carpenters
                             
                               " Work duirng July 1805
                           66
                           240
                           64
                        
                        
                           Richd. Fenwick & Peter Lenox for materials, labour & Carting
                           67
                           60
                           63
                        
                        
                           James C King
                           for plank & joists
                           68
                           29
                           27
                        
                        
                           Alexander Cochrane
                             
                               " Nails & brads
                           69
                           20
                           40
                        
                        
                           John Phillips
                           for digging & carting away earth from Offices & Cellars
                           70
                           76
                           14
                        
                        
                           
                               ditto
                           
                               "  do.   do. and from the Ice House
                           71
                           241
                           78
                        
                        
                           Rufus Elliot
                           
                               " 144 perches building stone a 1.12½
                           72
                           162
                           
                               " 
                        
                        
                           George Cliber
                           
                               " carting 20 perches perches of Stone a 40 Cts
                           7.
                           8
                           
                               " 
                        
                        
                           Robert Sutton
                           
                               "  do. 108 do.do.
                           74
                           43
                           20
                        
                        
                           William S. Gantt
                           
                               " 8000 hard bricks a 7.50
                           75
                           64
                           50
                        
                        
                           Griffith Coombe
                           
                               " plank, boards & hauling ditto
                           76
                           100
                           19
                        
                        
                           James Kelly
                           
                               "  Varnish & Varnishing 43 doors
                           77
                           112
                           50
                        
                        
                           George Spunaugle
                           
                               " Smith Work
                           78
                           5
                           31
                        
                        
                           Roll Carpenters
                           
                               " work during august 1805
                           79
                           233
                           69
                        
                        
                           Peter Lenox
                           
                               " Sand, Cartage and Labourers hire
                           80
                           34
                           12
                        
                        
                           William O’Neale
                           
                               " 1 hhd Philada. Lime
                           81
                           8
                           
                        
                        
                           William S. Gantt
                           
                               " 13,500 hard bricks a $ 7.50
                           82
                           101
                           25
                        
                        
                           Richard W. Boyer
                           
                               " Sash Cord
                           83
                           2
                           
                               2
                        
                        
                           Anthony Brown
                           
                               " for 3¾ day’s labour
                           84
                           2
                           81
                        
                        
                           William Bushby
                           
                               " 11 bottles varnish, furnished James Kelly
                           85
                           16
                           50
                        
                        
                           James C. King
                           
                               " joists & plank
                           86
                           126
                           47
                        
                        
                           James Ford
                           
                               " bricklayers work in august 1805
                           87
                           14
                           
                               8
                        
                        
                           Isaac Dawes
                           
                               " 38 bushel of plastering hair
                           88
                           5
                           
                               " 
                        
                        
                           Henry Ingle
                           
                               " hardware
                           89
                           70
                           11
                        
                        
                           Peter Lenox
                           
                               " Carting & Other Labourers work
                           90
                           30
                           36
                        
                        
                           Roll Carpenters
                           
                               " Work during Septr. 1805
                           91
                           221
                           86
                        
                        
                           James Martin
                           
                               " Smiths work
                           92
                           80
                           97
                        
                        
                           Alexander Cochrane
                           
                               " Nails & brads
                           93
                           30
                           
                               9
                        
                        
                           Timothy Caldwell
                           
                               " 4000 hard bricks a $7.50
                           94
                           30
                           
                               " 
                        
                        
                           George Andrews
                           
                               " Ornamental Composition work
                           95
                           155
                           53
                        
                        
                           Michael Shaffner
                           
                               " digging and walling two wells
                           96
                           36
                           35
                        
                        
                           Thomas Patterson
                           
                               " 1 key of white lead
                           97
                           5
                           —
                        
                        
                           Lewis Clepham
                           
                               " glass, linseed Oil &c and painting a door
                           98
                           23
                           54
                        
                        
                           Thomas Thorpe
                           
                               " nails & spriggs
                           99
                           12
                           65
                        
                        
                           William Foxton & Others
                           
                               " whitewashing & repairing plastering in July & Augt
                           100
                           78
                           25
                        
                        
                           William Foxton
                           
                               " plastering
                           101
                           112
                           19
                        
                        
                           James Ford & David Tweedy for stone & brick worke
                           102
                           609
                           36
                        
                        
                           Timothy Caldwell
                           for 7236 hard bricks a $7.50
                           103
                           54
                           25
                        
                        
                           Griffith Coombe
                           
                               " joists & lathes & for hauling ditto
                           104
                           142
                           61
                        
                        
                           Roll Carpenters
                           
                               " work during October 1805
                           105
                           252
                           51
                        
                        
                           Roll Bricklayers
                           
                               " work during Sept & Octr.
                           106
                           67
                           64
                        
                        
                           Roll Labourers & Carters
                           
                               " Labour during October 1805
                           107
                           75
                           53
                        
                        
                           Roll Labourers & Carters
                           for Labour in Septr. & Octr. omitted in Genl roll
                           108
                           22
                           31
                        
                        
                           William Thomson
                           
                               " 2 Wash kettles
                           109
                           59
                           16
                        
                        
                           Jacob Mark
                           
                               " Glass, Insurance of do. Cartage & Bill of Lading
                           110
                           1,041
                           60
                        
                        
                           Henry Foxall
                           
                               " Cast-iron backs & jambs & for smithes Work
                           111
                           348
                           45
                        
                        
                           William Stewart
                           
                               " 35 Tons face Stone @ 4.50
                           112
                           157
                           50
                        
                        
                           Alexander Cochrane
                           
                               "  Nails & brads
                           113
                           55
                           62
                        
                        
                           Roll Carpenters
                           
                               " work during November 1805
                           114
                           288
                           81
                        
                        
                           labourers & Carters
                           
                               " Labour during ditto
                           115
                           79
                           86
                        
                        
                           Bricklayers
                           
                               " Work during  ditto
                           116
                           13
                           
                               1
                        
                        
                           Timothy Caldwell
                           
                               " 1700 hard Bricks @ $7.50
                           117
                           12
                           75
                        
                        
                           Jacob Koontz
                           
                               " Smiths Work
                           118
                           26
                           16
                        
                        
                           Robert & Walter Clarke
                           
                               " painting & Glazing
                           119
                           118
                           75
                        
                        
                           Robert Tilley
                           
                               " Nails
                           120
                           11
                           81
                        
                        
                           Solomon Spunaugle
                           
                               " Grates and Stove doors
                           121
                           26
                           
                               " 
                        
                        
                           James C. King
                           
                               " Lumber & hauling ditto
                           122
                           237
                           16
                        
                        
                           Solomon Spunaugle
                           
                               " Smith Work
                           123
                           14
                           29
                        
                        
                           Stephen Cook
                           
                               " puting up one grate & taking down another
                           124
                           2
                           50
                        
                        
                           Thomas Thorpe
                           
                               " Nails & Sprigg
                           125
                           10
                           40
                        
                        
                           John Lenthall
                           
                               " Salary
                           126
                           1,000
                           
                        
                        
                           George Blagden
                           
                               " Masons Work & Carting
                           127
                           117
                           94
                        
                        
                           
                               ditto
                           
                               ditto   ditto
                           128
                           49
                           91
                        
                        
                           
                           
                           
                           13.147
                           94
                        
                     
                  
                        
                            
                        
                    